  Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 1 of 31 PAGEID #: 629




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

 FORT WASHINGTON
 INVESTMENT ADVISORS, INC.,

              Plaintiff,                      Case No. 1:19-cv-685
                                              JUDGE DOUGLAS R. COLE
       v.

 CARL ADKINS, et al.,
         Defendants.

                               OPINION AND ORDER

      This cause is before the Court on Defendants’ August 30, 2019 omnibus motion.

(Doc. 14). That omnibus filing encompasses three motions, all of which are at issue

here: (i) a motion to join a necessary party under Fed. R. Civ P. 19 (id. at #148–52);

(ii) a motion to compel arbitration (id. at #152–58); and (iii) a motion to stay (id.).

      For the reasons below, the Court DENIES Defendants’ omnibus motion in its

entirety. (Doc. 14). Specifically, the Court DENIES Defendants’ motion to join a

necessary party, DENIES Defendants’ motion to compel arbitration, and DENIES

Defendants’ motion to stay.

                                   BACKGROUND

      Fort Washington Investment Advisors, Inc. is an asset management firm in

Cincinnati and a wholly-owned subsidiary of Western & Southern Financial Group

(“Western & Southern”). (Compl., ¶¶ 2, 7, Doc. 1, #2). Fort Washington offers an array

of investment products through its brokers, who interact directly with clients across

the United States. (Id. at ¶ 7, #2). This lawsuit involves two of its brokers who left
     Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 2 of 31 PAGEID #: 630




Fort Washington for Wells Fargo Clearing Services, LLC d/b/a Wells Fargo Advisors

(“Wells Fargo”), one of Fort Washington’s purported competitors. (Id. at ¶ 1, #1–2).

A.      Owens And Adkins Begin Their Employment At Fort Washington And
        Register With Touchstone.

        Defendants Katherine Owens and Carl Adkins had worked together in the

past. So when Adkins joined Fort Washington as a Vice President Wealth Adviser in

September 2016, he brought Owens onboard as an Associate Client Advisor. (Kate

Brown Decl., Doc. 21-1, ¶¶ 6, 7 #539; Compl., Doc. 1, ¶¶ 8, 14, 15, #3, 4). At the start

of their employment, both Adkins and Owens signed an “Agreement to Protect

Confidential Information,” wherein they agreed not to retain or use any “confidential

information” belonging to Western & Southern – Fort Washington’s parent company.

(Docs. 1-4 (Adkins), 1-7 (Owens), (“Confidentiality Agreement”)). The Confidentiality

Agreement refers only to Western & Southern, not to Fort Washington or any other

subsidiary. Owens and Adkins are the only signatories on each of their respective

agreements.

        As a result of his position, Adkins also executed an “Amended and Restated

Non-Solicitation Agreement” where he promised not to solicit the company’s

employees or clients for 24 months after the end of his employment. (Doc. 1-6, (the

“Non-Solicitation Agreement”)). The first page of the Agreement identifies the parties

as Carl Adkins and “Fort Washington Investment Advisors, Inc. (‘Employer’… and

collectively with Western & Southern Financial Group, Inc. (the ‘Parent Company’)…

and any entity that is wholly or partially owned by the Employer or the Parent




                                           2
  Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 3 of 31 PAGEID #: 631




Company...).” (Id. at #32). Both Adkins and two Fort Washington representatives

signed the Non-Solicitation Agreement. (Id. at #36).

      As relevant here, neither the Confidentiality Agreements nor the Non-

Solicitation Agreement contain an arbitration provision.

      Separately from their employment with Fort Washington, Adkins and Owens

are FINRA-licensed brokers. They are what the FINRA rules refer to as “Associated

Persons.” As such, they can offer clients FINRA-regulated investments, but only

when they are working for a FINRA-regulated investment firm, what the FINRA

rules call a “Member.” When an Associated Person is working for a Member and

offering FINRA-regulated investments, both are governed by FINRA’s rules,

including Rule 13200(a), which requires arbitration for disputes among and between

Associated Persons and Members. (Doc. 14-1, #160). Wells Fargo Advisors, Adkins

and Owens’s new employer, is a FINRA Member. But importantly, Fort Washington

is not a Member (i.e., it is not regulated by FINRA). It is instead an Investment

Adviser Firm regulated by the Securities and Exchange Commission.

      But Western and Southern (Fort Washington’s parent company) has another

subsidiary, Touchstone Securities, Inc, that is a FINRA Member. In 2018,

approximately one to two years after their employment with Fort Washington began,

Adkins and Owens registered to offer FINRA-regulated investments through

Touchstone. (Kate Brown Decl., Doc. 21-1, ¶ 8, #539). As part of this process, Adkins

and Owens activated their FINRA licenses using FINRA’s “Form U4” which keeps

track of when and for which Members an Affiliated Person has worked. (Owens



                                         3
     Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 4 of 31 PAGEID #: 632




Broker Check Report, Doc. 14-7, #181; Adkins Broker Check Report, Doc. 14-6, #173).

They did this in part because Touchstone’s FINRA license permits it to transact in

specific financial instruments, transactions that Fort Washington, which does not

have a FINRA-license, is legally prohibited from conducting. (Touchstone Broker

Check Report, Doc. 14-8). Once Owens and Adkins were registered through

Touchstone, they could offer Fort Washington clients FINRA securities without

involving a Touchstone representative. (Kate Brown Decl., Doc. 21-1, ¶ 9, #539).

        Owens and Adkins each completed Form U4 (Uniform Application for

Securities Industry Registration or Transfer form) when they first registered with

FINRA, and again when they updated their registrations to include their affiliations

with Touchstone. Form U4 includes an arbitration provision in which the registrant

agrees to “arbitrate any dispute, claim or controversy that may arise between me and

my firm, or a customer, or any other person, that is required to be arbitrated under

the rules, constitutions, or by-laws of [FINRA].” U4 Form, FINRA, (“Form U4”),

Section 15A, ¶ 5, available at https://www.finra.org/sites/default/files/form-u4.pdf;

(Defs.’ Mot. to Join Necessary Party and Mot. to Compel Arbitration and Stay

Proceedings and Mem. in Supp. (“Defs.’ Mot”), Doc. 14, #144).

B.      Fort Washington Sues Owens and Adkins Who, In Turn, Move To
        Transfer The Dispute To Arbitration.

        Owens and Adkins both resigned their positions at Fort Washington on August

2, 2019, and began their employment with Wells Fargo shortly after. (Compl., Doc. 1,

¶¶ 19, 20, #5; Owens Broker Check Report, Doc. 14-7, #181; Adkins Broker Check

Report, Doc. 14-6, #173). But the transition was far from smooth. Almost

                                          4
    Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 5 of 31 PAGEID #: 633




immediately, Fort Washington claims that several of Adkins’ and Owens’ clients

began to transfer their accounts from Fort Washington to Wells Fargo. (See Compl.,

Doc. 1, ¶ 21, #5). After a little digging, Fort Washington says it discovered that Owens

accessed, edited, printed, and deleted client information in Fort Washington’s

computer system shortly before her departure. (Id. at ¶¶ 24–35, #6–8). That

information, Fort Washington says, correlates with the clients who subsequently

followed Adkins and Owens to Wells Fargo Advisors. (Id. at ¶¶ 36–56, #8–10).

       Accordingly, eighteen days after Owens and Adkins left for Wells Fargo, Fort

Washington filed a Complaint in this Court seeking a declaratory judgment as to the

parties’ obligations under the employment agreements, along with permanent and

preliminary injunctions.1 (Id. at ¶¶ 95–98, 110–14, #16, 18–19). Fort Washington also

filed a motion for a temporary restraining order that same day. (TRO Mot., Doc. 2).

On September 5, 2019, Judge Black, who was originally assigned to this case, granted

in part and denied in part a temporary restraining order. (See TRO Order, Doc. 17,

#356–57). Specifically, the Court prevented Adkins and Owens from contacting or

soliciting Fort Washington’s current clients, but did not prohibit Adkins and Owens




1Fort Washington asserts six claims: a violation of the Defend Trade Secrets Act, 18 U.S.C.
§§ 1836(B), 1839 et seq., a claim for trade secret misappropriation (Count One); a violation of
the Ohio Trade Secrets Act, Rev. Code § 133.61 et seq. (Count Two); a violation of the
Computer Fraud and Abuse Act, 18 U.S.C. § 1030 et seq. (Count Three); breach of contract
(Count Four); breach of fiduciary duty (Count Six); and tortious interference with business
relations (Count Seven). (Compl., Doc. 1, ¶¶ 57–94, 104–09, #10–18).
                                              5
    Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 6 of 31 PAGEID #: 634




from contacting Fort Washington’s former clients or prohibit Fort Washington clients

(current or former) from contacting Adkins or Owens. (See id.).2

       In the weeks preceding entry of the temporary restraining order, Adkins and

Owens filed the instant Motion, seeking to move this action to arbitration, or

alternatively, to join Touchstone and then compel arbitration. (Defs.’ Mot., Doc. 14).

Defendants first argue that Fort Washington should arbitrate this dispute—whether

Touchstone is added as a party or not—because the arbitration agreements in

FINRA’s Form U4 and FINRA Rule 13200 allegedly apply to Fort Washington. (Defs.’

Mot. at #156). As discussed above, Form U4 contains a broad arbitration clause where

Owens and Adkins agreed to arbitrate according to FINRA rules. The most relevant

rule, as Defendants point out, is FINRA Rule 13200, which requires arbitration of

disputes between an Associated Person, like Adkins and Owens, and a Member, like

Touchstone and Wells Fargo. Defendants acknowledge that Fort Washington is not a

FINRA Member-firm, and thus, is not party to the Form U4 agreement. (Defs.’ Mot.

at #154). Nonetheless, Defendants argue that Form U4 requires Fort Washington to

arbitrate this dispute because (1) Fort Washington derived a “direct benefit” from the

Defendants executing the agreement and is therefore equitably estopped from

avoiding the arbitration clause, (Defs.’ Mot. at #153), or because (2) Fort Washington

is a third-party beneficiary to the agreement (Defs.’ Reply, Doc. 22, #584).




2The Court extended the Temporary Restraining Order on September 11, 2019 so that it does
not expire until the Court rules on the pending motion. (See Order Extending TRO, Doc. 19,
#375).
                                            6
  Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 7 of 31 PAGEID #: 635




      In the alternative, Defendants argue that the Court should add Touchstone as

a necessary party under Fed. R. Civ. P. 19, and then compel arbitration. Defendants

argue that Touchstone is a necessary party for two reasons. First, Defendants point

to their Confidentiality Agreements and the Non-Solicitation Agreement (i.e., the

agreements allegedly breached here). (Defs.’ Mot. at #151). Defendants note that,

both agreements identify Western and Southern, not Fort Washington, as the

“Company” that is the counterparty on the contracts. Defendants further explain that

the term Company is defined to include all subsidiaries, and that Touchstone is a

subsidiary of Western and Southern. Touchstone is thus technically a party to both

agreements, Defendants say, and failing to join it to this litigation may impair and

impede its interests. (Id.). Secondly, Defendants argue that Touchstone is a necessary

party because, as Defendants’ former employer, it might separately sue in the future

(i.e., independent of the outcome here), which could subject Defendants to conflicting

obligations under the agreements. (Id. at #151–52). Once Touchstone is joined,

Defendants continue, the FINRA rules necessitate arbitration because there would

be FINRA Associated Persons and Members adverse to each other in this action.

      Fort Washington responds that it is not regulated by FINRA, but instead by

the SEC, and therefore nothing (not even Form U4) requires it to arbitrate disputes

with anyone. (Resp. to Defs.’ Mot., Doc. 21, #518–19). It further claims that

Touchstone is not a party to any of the employment agreements. (Id. at #524). Even

if Touchstone is a party to the agreements, Fort Washington argues that Rule 19 does

not require joinder because it can adequately represent Touchstone’s interests. (Id.



                                          7
     Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 8 of 31 PAGEID #: 636




at #525). If Rule 19 does require joinder, however, Fort Washington still claims that

Defendants cannot compel arbitration because a non-FINRA member is not required

to arbitrate with former employees, even if those same employees simultaneously

worked for a Member (what the parties continually refer to as “dual employment”).

(Id. at #526–33).

        This omnibus motion to join, compel, and stay has been fully briefed and is now

ripe for review.

                                LAW AND ANALYSIS

         Defendants request that the Court stay this litigation and compel Fort

Washington to arbitrate its claims against Defendants. They attempt to achieve this

outcome in two ways: first, by compelling arbitration outright under the Form U4 on

theories of estoppel and third-party beneficiary law, and second, if that is

unsuccessful, by joining Touchstone as an indispensable party under Rule 19 and

then compelling arbitration that way.

A.      Fort Washington Is Not Required To Submit To Arbitration Under
        Form U4 Or The FINRA Rules.

        The Federal Arbitration Act (“FAA”) creates a “body of federal substantive law

of arbitrability, applicable to any arbitration agreement within the coverage of the

Act.” Moses H. Cone Memorial Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24 (1983).

Under the FAA, there is a strong presumption favoring arbitration. See, e.g., Glazer

v. Lehman Bros., Inc., 394 F.3d 444, 450 (6th Cir. 2005). But this “liberal policy

favoring arbitration” is still subject to the fact that arbitration is, first and foremost,

a matter of contract. AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011).

                                            8
  Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 9 of 31 PAGEID #: 637




Therefore, a court cannot compel a party to arbitrate “a dispute which it has not

agreed to submit to arbitration.” United Steelworkers, Local No. 1617 v. Gen.

Fireproofing Co., 464 F.2d 726, 729 (6th Cir. 1972); see also Volt Info. Sci., Inc., v. Bd.

of Tr. of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989) (“Arbitration under

the Act is a matter of consent, not coercion.”).

       Accordingly, Defendants need to point to an applicable arbitration agreement

here. There are four agreements that are potentially relevant to this suit. The first is

Adkins’s Non-Solicitation Agreement, which does not contain an arbitration

agreement. (Doc. 1-6). Next are the two Confidentiality Agreements Owens and

Adkins both signed. Again, neither of these agreements contain an arbitration

agreement. (Docs. 1-4, 1-7). Finally, there are the FINRA Form U4s, which Adkins

and Owens signed to update their FINRA registrations. The Form U4s do contain an

arbitration agreement. That arbitration agreement requires Associated Persons, like

Owens and Adkins, to “arbitrate any dispute, claim or controversy that may arise

between [them] and [their] firm, or a customer, or any other person, that is required

to be arbitrated under the rules, constitutions, or by-laws of [FINRA].” Form U4 at

Section 15A, ¶ 5; (Defs.’ Mot. at #144).

       When Owens and Adkins signed the Form U4s, they agreed to arbitrate under

“the rules…of [FINRA].” Id. One of those rules, namely Rule 13200, requires

Members and Associated Persons to arbitrate any business disputes that may arise

between them. (Doc. 14-1, #160). The arbitration agreement in a Form U4 (and by

extension, the arbitration requirements in the FINRA rules) binds Owens and Adkins



                                            9
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 10 of 31 PAGEID #: 638




as Associated Persons. Those arbitration provisions also bind FINRA Members like

Touchstone and Wells Fargo, who have agreed to FINRA’s rules. Notably, however,

Fort Washington is not FINRA-regulated, nor is it a Member, and Defendants admit

as much. (See Defs.’ Mot. at #154 (“Defendants concede that the named Plaintiff in

this action, Fort Washington is not a FINRA-member firm.”)). As Fort Washington

has no formal relationship with FINRA, it has never expressly consented to FINRA’s

various arbitration clauses. Accordingly, neither the Form U4 nor FINRA Rule 13200,

standing alone, provide grounds for the Court to compel Fort Washington to arbitrate

this dispute.

      This is not the end of the story, however, because arbitration agreements, like

other contracts, can bind non-parties in certain situations. In deciding the extent to

which that principle applies in a given case, however, courts must look to state

substantive contract law. See Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631

(2009) (holding that Chapter 1 of the FAA permits a nonsignatory to rely on state-

law equitable estoppel doctrines to enforce an arbitration agreement.); Ohio River

Valley Assoc. LLC v. PST Servs., Inc., No. 3:17-cv-00628, 2018 WL 773424, at *3 (W.D.

Ky. Feb. 7, 2018) (finding that “[c]ommon law contract principles—as interpreted by

[state] courts” (there Kentucky) “govern the applicability of [ ] theories” for binding

nonsignatories to an arbitration agreement).

      While the parties here do not specifically address this issue, they both appear

to agree that Ohio law applies. (Resp. to Defs.’ Mot., Doc. 21, #528; Defs.’ Reply, Doc.




                                          10
    Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 11 of 31 PAGEID #: 639




22, #580).3 And in Ohio, “[a]rbitration agreements apply to nonsignatories only in

rare circumstances.” I Sports v. IMG Worldwide, Inc., 813 N.E.2d 4, 8 (Ohio Ct. App.

2004) (citing Westmoreland v. Sadoux, 299 F.3d 462, 465 (5th Cir. 2002)); see Rossisa

Participações S.A. v. Reynolds & Reynolds Co., No. 3:18-cv-297, 2019 WL 4242937, at

*7 (S.D. Ohio Sept. 6, 2019) (same). This approach makes some practical sense.

Arbitration is a matter of contract and, most of the time, non-signatories have not

consented to that contract. In fact, when the party opposing a motion to compel is not

a signatory, there may be “serious doubts that the party … intended to empower the

arbitrator to decide anything.” West v. Household Life Ins. Co., 867 N.E.2d 868, 872

(Ohio Ct. App. 2007) (citing Council of Smaller Enter. v. Gates, McDonald & Co., 687

N.E.2d 1352 (Ohio 1998)).

        That being said, there are narrow circumstances when a non-signatory has

somehow adopted or otherwise consented to a contract even without signing it. Those

circumstances include: (1) where a non-signatory has incorporated the arbitration

agreement by reference; (2) where a non-signatory has assumed contractual

obligations under the contract; (3) where traditional agency principles so require;




3 The Form U4 does not contain a choice-of-law provision, see generally Form U4, but even if
it did, it is not clear that Fort Washington—as a non-party and non-signatory to the
Agreement—would be subject to such a provision. Ohio River Valley, 2018 WL 773424, at *3
n. 2. Ohio has adopted the approach set forth in the Restatement (Second) of Conflicts §§
187–88, which provides that, when a contract lacks a choice-of-law provision, the court should
apply the law of the State with the most significant relationship to the parties and the
contract. Ohayon v. Safeco Ins. Co. of Ill., 747 N.E.2d 206, 209 (Ohio 2001). Here, Adkins and
Owens are both domiciled in Ohio and Fort Washington is an Ohio corporation. (Compl., Doc.
1, ¶¶ 2–4, #2). In addition, it appears that both parties agree that Ohio contract law governs
the analysis of the question whether the Form U4’s arbitration clause binds Fort Washington.
Accordingly, the Court will apply Ohio contract law.
                                             11
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 12 of 31 PAGEID #: 640




(4) where veil-piercing/alter ego theories so require; and (5) where theories of

equitable estoppel so require. Javitch v. First Union Secs., Inc., 315 F.3d 619, 629

(6th Cir. 2003) (citing Thompson-CSF v. Am. Arb. Ass’n, 64 F.3d 773, 776 (2d Cir.

1995)).

      Defendants draw on the last of these theories: equitable estoppel, as well as

the notion that Fort Washington is a third-party beneficiary, to support their motion

to compel. Specifically, Adkins and Owens first argue that Fort Washington has

derived a direct benefit from the Form U4, and as such, “principles of … equitable

estoppel” compel Fort Washington to arbitrate. (Defs. Mot. at #153). Secondly, Adkins

and Owens say that Fort Washington is an intended third-party beneficiary of the

Form U4, and thus, is bound to the Form’s arbitration agreement. (Defs.’ Reply, Doc.

22, #584).

      The Court finds neither of these theories compelling.

      1.     Equitable Estoppel Does Not Require Arbitration.

      The Sixth Circuit has held that, under Ohio law, “[a] nonsignatory may be

bound to an arbitration agreement under an estoppel theory when the nonsignatory

seeks a direct benefit from the contract while disavowing the arbitration provision.”

Javitch, 315 F.3d at 629. The equitable estoppel theory, then, seeks to prevent a

nonsignatory from picking and choosing among pieces of the contract. In other words,

“if the non-party is seeking to enforce the contract (the ‘direct benefit’) it must take

the contract in its entirety,” arbitration clause included. OSU Pathology Servs., LLC




                                          12
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 13 of 31 PAGEID #: 641




v. Aetna Health, Inc., No. 2:11-cv-5, 2011 WL 738051, at *8 (S.D. Ohio Feb. 24, 2011)

(Kemp, M.J.) (resolving a discovery dispute related to summary judgment).

      A “direct benefit” exists when “the benefits of the agreement to the non-

signatory … flow directly from the agreement.” Ayco Co., L.P. v. Becker, No. 1:10-cv-

834, 2011 WL 3651027, at *6 (N.D.N.Y. Aug. 18, 2011) (quoting Phoenix Co., Inc. v.

Abrahamsen, 05-cv-4894, 2006 WL 2847812, at *6 (S.D.N.Y. Sept. 28, 2006)). In Ohio,

“[t]he party seeking to compel arbitration with a nonsignatory bears the burden of

establishing that the nonsignatory seeks to receive a benefit under the contract and

that the contract governs the nonsignatories’ claims.” UH Rainbow Babies &

Children’s Hosp., v. Caresource, No. 106151, 2018 WL 3479252, at *5 (Ohio Ct. App.

July 19, 2018) (emphasis added).

      Owens and Adkins argue that Fort Washington directly benefitted from their

FINRA Form U4 registrations because Defendants’ execution of those registrations

allowed Fort Washington clients to access FINRA investments. That would not have

occurred (or would have at least not been as simple) had Adkins and Owens not also

been FINRA licensed and registered. (Defs.’ Reply, Doc. 22, #582). As Fort

Washington is receiving this “direct” benefit from Defendants’ Form U4s, Defendants

reason, Fort Washington is estopped from avoiding the arbitration provision therein.

      But the fact that Adkins and Owens’s FINRA registrations might have

streamlined the process when a Fort Washington client purchased a FINRA-

regulated security through Adkins and Owens, rather than through a Touchstone

representative, is not a “direct” enough benefit to support estoppel. This benefit, if



                                         13
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 14 of 31 PAGEID #: 642




any, was merely incidental or indirect. To be sure, the ability to have the same person

represent a client, rather than including another representative in the mix, may

provide a benefit in terms of improved customer service. That, in turn, may allow Fort

Washington to earn greater fees from that customer over time. But that convenience,

or the possibility of enhanced future earnings, is too indirect a benefit to require

arbitration based on the Form U4 for claims unrelated to and not arising from that

agreement.

      Fifth Third Bank v. Senvisky, an Ohio case with similar facts, illustrates this

principle. In Senvisky, two FINRA-registered brokers worked for Fifth Third

Securities (“FTS”), a FINRA member, at the same time as they worked for Fifth

Third, a separate legal entity that is not a member of FINRA. Nos. 100030, 100571,

2014 WL 1340410, at *1 (Ohio Ct. App. Mar. 27, 2014). The brokers’ employment

agreement with FTS had an arbitration agreement that “apparently satisf[ied]”

FINRA provisions, but their employment agreement with Fifth Third did not. Id.

Shortly thereafter, Fifth Third alleged the defendants violated a non-compete in those

agreements. Id. The trial court partially granted the defendant’s motion to compel

arbitration, which Fifth Third appealed. Id. at *3.

      As “[i]t [was] undisputed that Fifth Third [was] a nonsignatory to the FTS

defendants’ agreements,” the defendants had to rely on “theories of alter ego, third-

party beneficiary, or estoppel” to compel arbitration. Id. In attempting to demonstrate

that equitable estoppel applied, the defendants argued that Fifth Third “directly

benefited” from their employment agreement with FTS. The defendants’ theory was



                                          14
    Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 15 of 31 PAGEID #: 643




that the FTS employment agreement required them to maintain their FINRA

licenses, which was “for the benefit of Fifth Third,” too.4 Id. at *4. But the court said

that missed the point. As the Eighth District explained, the defendants can’t just

show that Fifth Third derived some benefit from the contract at issue, rather, they

had to “establish that Fifth Third is asserting rights directly derived from” the

agreement containing the arbitration clause. Id. at *4.

        It is here that the defendants’ theory failed. “Fifth Third’s claims stem[med]

from a breach of a separate non-compete agreement” and “Fifth Third did not assert

any claims regarding the [FINRA] licensing or registrations, or that defendants

otherwise breached” those agreements with FTS. Id. at *5. In other words, a

nonsignatory, Fifth Third, had asserted claims against a signatory, the broker-

defendants, that had nothing to do with the FTS contract which contained the

arbitration agreement. This meant, at least according to the Eighth District, that “the

estoppel cases are simply inapplicable.” Id.

        Here too, Fort Washington’s claims stem from separate non-compete

agreements, namely, the Confidentiality Agreements and Adkins’s Non-Solicitation

Agreement. As none of those employment agreements contain an arbitration

provision, Adkins and Owens seek to use an equitable estoppel theory to reach the

arbitration agreement in the Form U4. This might work if Fort Washington was

simultaneously attempting to enforce rights found in the Form U4 while avoiding the


4The court did note that “Defendants apparently abandoned their original arbitration theory
that the FINRA regulation required arbitration of any disputes” related to the claims. Id. at
*2. The “employment agreement” between the defendants and the FINRA-regulated FTS is
not the Form U4, but a separate agreement to arbitrate.
                                             15
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 16 of 31 PAGEID #: 644




arbitration agreement. But the equitable estoppel theory simply does not work here,

because Fort Washington does not assert any claims regarding or otherwise involving

the Form U4.

      Two out-of-District cases from district courts in New York further demonstrate

this point. Start with Ayco, a case from the Northern District of New York with facts

almost identical to those here. In that case, Ayco hired a FINRA-registered broker

but, because Ayco itself was not a FINRA-member, the broker could not offer Ayco’s

customers FINRA-regulated securities. Ayco Co., 2011 WL 3651027, at *2. To get

around this problem, Ayco had the broker file a Form U4 to register his license with

one of Ayco’s subsidiaries, Mercer, which was a FINRA member. Id. Eventually, the

broker left Ayco for its competitor, and Ayco sued the broker for a violation of his non-

compete agreement. Id. at *1. In turn, the broker filed a motion to compel arbitration

based on the arbitration provision in the Form U4. Id. at *5. The broker’s argument

in support of his motion to compel was that “but for his execution of the Form U–4

Agreement, he could not have rendered financial services to [Ayco’s] clients.” Id. In

this way, the broker reasoned, Ayco received a direct benefit from the Form U4 and,

as such, principles of equitable estoppel bound Ayco to the arbitration provision in

that agreement. Id.

      But, as the Northern District of New York explained, this benefit was too

indirect to support application of equitable estoppel. The Court held that a

nonsignatory to the Form U4 is bound under its arbitration provision only when

it “exploit[s] (and thereby assume[s]) the agreement itself.” Id. at *6 (quoting Phoenix



                                           16
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 17 of 31 PAGEID #: 645




Co., v. Abrahamsen, 05–CV–4894, 2006 WL 2847812, at *6 (S.D.N.Y. Sept. 28, 2006)).

In that case, Ayco might have “received a benefit from [the broker] signing the Form

U-4 Agreement,” but that benefit did not flow directly from the Agreement itself. Id.

Instead, any benefit was a result of Ayco’s “relationships with Mercer [the FINRA-

registered subsidiary] and [the broker], and the contractual relationship between

those parties.” Id. This relationship-based benefit, the Ayco Court explained, was

“nothing more than a logical goal of driving business from one corporate-owned entity

(Plaintiff) to another ([FINRA-regulated firm]), at no adverse expense (and with some

indirect benefits) to the former.” Id. at *7. In all, the benefit did not flow from the

Form U4, and as such it was not a “direct benefit” that could support application of

equitable estoppel.

      Oppenheimer & Co., v. Deutsche Bank AG, No. 09 Civ. 8154, 2010 WL 743915,

at *2–3 (S.D.N.Y. Mar. 2, 2010), involves slightly different facts but demonstrates the

same principle. In that case, Deutsche Bank (a non-FINRA member) sold securities

to Oppenheimer & Co. through Deutsche Bank’s FINRA-registered subsidiary,

Deutsche Bank Securities. Id. at *1. Eventually, Oppenheimer & Co. sued both

entities, and then moved to compel arbitration. Id. The subsidiary, Deutsche Bank

Securities, as a FINRA member, was clearly obligated to arbitrate Oppenheimer's

claims. Id. Reaching Deutsche Bank, the non-FINRA parent company, however, was

not so easy. Accordingly, Oppenheimer & Co. argued that Deutsche Bank should be

compelled to arbitrate “under the estoppel and veil piercing/alter ego theories.” Id.

But the equitable estoppel theory was a non-starter, the Court reasoned, because



                                          17
    Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 18 of 31 PAGEID #: 646




Deustche Bank did not seek “to enforce any particular provisions of [the subsidiary’s]

FINRA membership,” but rather benefitted indirectly by taking advantage of “broker-

dealer relationships with its clients.” Id. at *3.

        As Oppenheimer and Ayco demonstrate, the mere fact that a company

financially benefits from an affiliate’s FINRA membership is not a “direct benefit”

that triggers equitable estoppel. Defendants’ argument on this point fails because it

is a variation of this flawed theory: that the Form U4 binds Fort Washington because

it benefitted from the “licensure of Adkins and Owens with FINRA for their work

with the brokerage clients at issue in this case.” (Defs.’ Mot. at #156). This benefit, if

any, is indirect, and fails to support the application of equitable estoppel in this case.5

        2.    Defendants Cannot Compel Fort Washington To Arbitrate Under
              An Intentional Third-Party Beneficiary Theory.

        Alternatively, Defendants argue that Fort Washington is an intended third-

party beneficiary to the Form U4 and, as such, may be required to arbitrate, even

though it is not a signatory to the contract itself. Adkins and Owens first truly raise

this third-party beneficiary argument in their Reply. (Defs.’ Reply, Doc.22, #584).6

“To determine if a nonsignatory to a contract is subject to certain promises contained


5 Lending support for Fort Washington’s position is the nature of Adkins and Owens’
involvement with Touchstone. During their tenure, Defendants “managed the relationship of
approximately 150 Ft. Washington clients” and of those 150, “only three ever acquired any
investment securities through Touchstone.” (Resp. to Defs.’ Mot., Doc. 21, #521). Fort
Washington maintains that Adkins and Owens “were paid no commissions by Touchstone,”
were not “paid any other compensation from Touchstone,” and “all of the clients that
Defendants are being sued for soliciting are Ft. Washington clients.” (Id. at #521–22). This
further indicates that Fort Washington’s “benefit,” if any, from the Form U-4 is insufficient
to compel them to, as a non-signatory to the arbitration clause, arbitrate in this instance
based on equitable estoppel.
6 Fort Washington filed a sur-reply to address this new argument. (Doc. 23-1).


                                             18
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 19 of 31 PAGEID #: 647




in the agreement, courts must determine if the nonparty was an intended beneficiary

using the ‘intent to benefit’ test.” Global Pacific, LLC v. Kirkpatrick, 88 N.E.3d 431,

436 (Ohio Ct. App. 2017) (citing Composite Concepts Co. v. Berkenhoff, No. CA2009-

11-149, 2010 WL 2371991, at *2 (Ohio Ct. App. June 14, 2010)). In other words, the

question is whether the promisee “intends that a third-party should benefit from the

contract.” Id.

      The parties debate where exactly the Court may look to find the expression of

this “intent to benefit.” Fort Washington insists that the contract itself must evidence

the parties’ intent to benefit. (Sur-Reply, Doc. 23-1, #590–91). Defendants, by

contrast, suggest the Court should also look to the “attendant circumstances” that

inform the contract. (Defs.’ Reply, Doc. 22, #584). Interestingly, both sides cite West

v. Household Life Insurance as supporting their position. There, a homeowner

purchased a credit disability insurance policy with Household, an insurer, in

connection with refinancing his home mortgage. 867 N.E.2d at 870. West sued

Household after it denied his insurance claim. Id. Household, in turn, moved to

compel arbitration. Id. The relevant arbitration provision was in a contract between

West, identified as a “borrower” and an unidentified “lender.” Id. As Household was

not a party to this contract, the court considered whether it might have enforceable

rights as a third-party beneficiary. Id. at 874. The West Court held that Household

could not enforce the arbitration agreement as a third-party beneficiary because

“[t]here is no evidence in the document that the parties intended to confer any benefit

on Household as a third-party insurer.” Id.



                                          19
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 20 of 31 PAGEID #: 648




      Fort Washington argues that West indicates that the contract itself must

identify the third-party beneficiary. (Sur-Reply, Doc. 32-1, #590–91). To be sure, West

said that the “intent of the parties is presumed to reside in the language they chose

to use in their agreement.” West, 867 N.E.2d at 874. That said, West also noted that

the third-party “need not be expressly named in the contract.” Id. Rather, the party

“must [only] be contemplated by the parties and be sufficiently identified.” Id.

(citation omitted). Accordingly, West concluded that “a court should consider [both]

the language of the contract and the attending circumstances” in deciding whether a

party is an intended third-party beneficiary. Id.

      Here, although the Form U4 did not expressly state that Fort Washington is a

third-party beneficiary, Owens and Adkins did “sufficiently identify” Fort

Washington (as well as Touchstone) as their employer on page 10 of the Form. (Owens

Broker Check Report, Doc. 14-7, #181; Adkins Broker Check Report, Doc. 14-6, #173).

Moreover, the “attending circumstances” demonstrate that Owens and Adkins

submitted their Form U4 to FINRA with the “intent to benefit” Fort Washington,

their employer. Owens and Adkins sent in their Form U4 as part of their employment

with Fort Washington, so that they could transact with FINRA securities for Fort

Washington clients. This is enough to demonstrate that Fort Washington was a third-

party beneficiary to the Form U4.

      But that is not the end of the inquiry because, in Ohio, “[a] third-

party beneficiary will only be bound by the terms of the underlying contract where

the claims asserted by the beneficiary arise from its third-party beneficiary status.”



                                          20
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 21 of 31 PAGEID #: 649




Knight v. Altercare Post-Acute Rehab. Ctr., 94 N.E.3d 957, 962 (Ohio Ct. App. 2017)

(citation omitted). In this way, the intentional-third-party-beneficiary theory

operates much like the equitable estoppel theory. Both equitable doctrines prevent a

non-signatory from asking a court to recognize its rights under a contract, while

permitting the non-signatory to disclaim the arbitration provision in the same breath.

      But here Fort Washington is not seeking to leverage its intentional third-party

beneficiary status to have its cake and eat it too. Rather, Fort Washington’s claims

stem from the Confidentially and Non-Solicitation Agreements, not the Form U4s.

Accordingly, Fort Washington’s third-party beneficiary status with respect to the

Form U4s is irrelevant to this dispute.

B.    Defendants Cannot Compel Arbitration By Joining Touchstone Under
      Rule 19.

      Perhaps recognizing the difficulties they would have in asserting the

arbitration provision against Fort Washington directly, Defendants also try a

separate tack. They seek to force Touchstone into this litigation under Federal Rule

of Civil Procedure 19, and then, by virtue of that joinder, compel arbitration (as

Touchstone is a FINRA Member). But as discussed below, Touchstone is not a

necessary party to this action.

      “Assessing whether joinder is proper under Rule 19 is a three-step process.”

Glancy v. Taubman Ctrs., Inc., 373 F.3d 656, 666 (6th Cir. 2004) (citation omitted).

“First, the court must determine whether the person or entity is a necessary party

under Rule 19(a).” Id. (citing Temple v. Synthes Corp., 498 U.S. 5, 8 (1990)). “Second,

if the person or entity is a necessary party, the court must then decide if joinder of

                                          21
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 22 of 31 PAGEID #: 650




that person or entity will deprive the court of subject matter jurisdiction.” Id. (citation

omitted). “Third, if joinder is not feasible because it will eliminate the court’s ability

to hear the case, the court must analyze the Rule 19(b) factors to determine whether

the court should ‘in equity and good conscience’ dismiss the case because the absentee

is indispensable.” Id. (quoting W. Md. Ry. Co. v. Harbor Ins. Co., 910 F.2d 960, 961

(D.C. Cir. 1990) (Thomas, J.)); see also Norfolk S. Ry. Co. v. Baker Hughes Oilfield

Operations, LLC, 443 F. Supp. 3d 877, 2020 WL 1083609, at *2 (S.D. Ohio 2020)

(discussing Rule 19’s three-step inquiry). “In determining whether Rule 19 requires

the joinder of additional parties, the court may consider evidence outside the

pleadings.” Hensley v. Conner, 800 F. App’x 309, 312 (6th Cir. 2020) (citing Citizen

Band Potawatomi Indian Tribe of Okla. v. Collier, 17 F.3d 1292, 1293 (10th Cir.

1994)).

      1.     Touchstone Is Not A Necessary Party Under Rule 19(a)(1).

      The first question is whether Touchstone is a necessary party under Rule

19(a)(1). See Glancy, 373 F.3d at 666. Under the Rule, a party might be “necessary”

in three different scenarios:

             (A) in that person’s absence, the court cannot accord complete
             relief among existing parties; or

             (B) that person claims an interest relating to the subject of the
             action and is so situated that disposing of the action in that
             person’s absence may:

                    (i) as a practical matter impair or impede the person’s
                    ability to protect the interest; or

                    (ii) leave an existing party subject to a substantial risk of
                    incurring double, multiple, or otherwise inconsistent
                    obligations because of the interest.
                                            22
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 23 of 31 PAGEID #: 651




Fed. R. Civ. P. 19(a)(1). Failing to involve Touchstone in this litigation will not give

rise to any of these three situations.

                    a.     The Court Can Award Complete Relief Without
                           Touchstone.

      Rule 19(a)(1)(A) requires the Court to join a party if “the court cannot accord

complete relief among existing parties.” The term “existing parties” is of particular

importance. The question is not whether the proposed additional defendant could also

provide some different or additional relief. Rather, Rule 19 (a)(1)(A) is “only concerned

with whether Plaintiff may receive complete relief from this defendant.” Norfolk S.

Ry. Co, 224 F. Supp. 3d at 884. The relevant inquiry here, then, is whether Fort

Washington (if it proves its case) could get complete relief from Adkins and Owens,

without Touchstone’s involvement.

      The claims at issue here stem from Adkins and Owens’s alleged violations of

their non-compete agreements, as well as their solicitation of Fort Washington

clients. The Court could award Fort Washington complete relief in the form of a

preliminary injunction or monetary damages, without ever adding Touchstone to the

suit. As this Court can provide meaningful and complete relief to Fort Washington,

Touchstone is not a required party under 19(a)(1)(A).

                    b.     Proceeding Without Touchstone Will Not Impair Or
                           Impede Touchstone’s Interests.

      The Court must next determine whether eventual disposal of the action in

Touchstone’s absence will either impair or impede Touchstone’s interests. Fed. R. Civ.

P. 19(a)(1)(B)(i). The threshold inquiry is whether Touchstone has a legal interest in


                                           23
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 24 of 31 PAGEID #: 652




this dispute that requires protection. Sch. Dist. of City of Pontiac v. Sec’y of U.S. Dept.

of Educ., 584 F.3d 253, 266 (6th Cir. 2009). As the dispute here centers on Defendants’

alleged breach of their Confidentiality Agreements and Adkins’ Non-Solicitation

Agreement, the Court must assess whether Touchstone has a legally protectable

interest in the enforcement of those documents.

      Touchstone can have a legally protectable interest in one of two ways: (1) as a

party to those contracts, OneCommand, Inc. v. Beroth, No. 1:12-cv-471, 2012 WL

3755614, at *2 (S.D. Ohio Aug. 29, 2012), or (2) as an intended third-party beneficiary,

Defiance Hosp. v. Fauster-Cameron, Inc., 344 F. Supp. 2d 1097, 1118 (N.D. Ohio 2004)

(citing Thornton v. Windsor House, Inc., 566 N.E.2d 1220 (Ohio 1991) (“It is a well-

settled principle of contract law that only a party to a contract or an intended third-

party beneficiary may bring an action on a contract.”)).

      None of the three agreements at issue identify Touchstone as a party, at least

expressly. Instead, both of the Confidentiality Agreements, as well as the Non-

Solicitation Agreement, include boilerplate language that may render the agreements

applicable to Western & Southern and any one of Western & Southern’s fifteen

subsidiaries. The single-page Confidentiality Agreements, for example, do not list the

parties to the contract, but they do repeatedly reference “Western & Southern’s”

confidential information. (Owens Confidentiality Agreement, Doc. 1-7, #38; Adkins

Confidentiality Agreement, Doc. 1-4, #29). No one from Fort Washington, Touchstone,

or even Western & Southern signed these agreements. Rather, Owens and Adkins




                                            24
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 25 of 31 PAGEID #: 653




are the only signatories. (Id.). But the agreements appear to be between those

individuals and Western & Southern (broadly understood to include subsidiaries).

      The Non-Solicitation Agreement, in contrast, identifies the parties as “Carl

Adkins” and “Fort Washington Investment Advisors, Inc. … collectively with Western

& Southern … and any entity that is wholly or partially owned by [Fort Washington]

or [Western & Southern] or otherwise affiliated with [Western & Southern].” (Non-

Solicitation Agreement, Doc. 1-6, #32). The Non-Solicitation Agreement states that

“the Agreement also shall inure to the benefit of the Company”—defined as all

entities owned by Western & Southern—“who is intended to be a third-party

beneficiary of this Agreement.” (Id. at #35). Both Fort Washington and Adkins signed

this Agreement. (Id. at #36).

      The broad references to Western & Southern’s “subsidiaries” would seem to

indicate that Touchstone, along with Western & Southern, and all of its other

subsidiaries, are either parties or, at a minimum, third-party beneficiaries to these

agreements. Fort Washington even acknowledges the possibility that Touchstone is

a third-party beneficiary to the Non-Solicitation Agreement. (See Resp. to Defs.’ Mot.,

Doc. 21, #525 (“However, because Touchstone’s third-party beneficiary interests

under the Non-Solicitation Agreement are being adequately addressed by Ft.

Washington, Touchstone has no interest in joining this suit.”)).

      But, while Touchstone might have a legal interest in the enforcement of the

contracts as a party or third-party beneficiary, that alone is not enough to trigger the

application of Rule 19. Rather Rule 19(a)(1)(B)(i) instructs the Court to add a party



                                          25
    Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 26 of 31 PAGEID #: 654




only if proceeding without it would “as a practical matter impair or impede [it’s]

ability to protect the interest.” Litigation will endanger an absent party’s interest

only if the party has “an obvious interest in this dispute that requires protection.”

Sch. Dist. of City of Pontiac, 584 F.3d at 266 (emphasis added).7 Defendants have not

clearly identified a “legal interest” that Touchstone has in this dispute.

        The heart of Fort Washington’s claims is that Defendants took Fort

Washington clients when they left for Wells Fargo, thereby violating their

Confidentiality Agreements and the Non-Solicitation Agreement. Notably, however,

out of the 150 Fort Washington clients that Owens and Adkins managed, only three

of them were also Touchstone clients. (Kate Brown Decl., Doc. 21-1, ¶10, #539–40).

And the present suit concerns a select number of those other 147 clients. In other

words, all “the clients that Defendants are being sued for soliciting are F[ort]

Washington clients. All of the records that Defendants are being sued for converting

are F[ort] Washington records. And none of the clients that Defendants are alleged

to have successfully solicited away from F[ort] Washington ever transacted with



7 Moreover, Defendants implicitly recognize in their brief that not every single party to the
employment agreements is a necessary party under Rule 19. The employment Agreements
do not identify Touchstone or Fort Washington, but rather refer broadly to Western and
Southern and its subsidiaries. Defendants originally argue that “parties to a restrictive
covenant are both necessary and indispensable under Rule 19.” (Defs.’ Mot., Doc. 14, #150).
But this is not automatically so. Fort Washington points out this fact in its response, when
it argues that “Defendants cannot seriously suggest that each of these numerous WSF Group
affiliates need to be added as party plaintiffs to this case.” (Resp. to Defs.’ Mot., Doc. 21,
#524). In reply, Defendants acknowledge that “[t]he sole issue before the Court is whether
Touchstone—the single WSF Group affiliate that has and creates inconsistent obligations in
the case—should be added pursuant to Rule 19.” (Defs.’ Reply, Doc. 22, #577 (emphasis
added)). As this exchange demonstrates, the key question for purposes of this motion isn’t
whether Touchstone could ever have an interest in the employment agreements, but whether
it could claim an interest here.
                                             26
    Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 27 of 31 PAGEID #: 655




Touchstone.” (Resp. to Defs.’ Mot., Doc. 21, #522 (citing Kate Brown Decl., Doc. 21-1,

¶¶ 11–14, #540)). Thus, although Touchstone might have a legal interest in the

underlying employment Agreements, it likely could not claim any legal interest in

this dispute. See Keweenaw Bay Indian Cmty. v. Michigan, 11 F.3d 1341, 1347 (6th

Cir. 1993) (“[A] district court would [not] be required to find a party necessary based

on patently frivolous claims made by that party.”).

        If for some reason Touchstone were to assert claims under the Non-Solicitation

or Non-Compete Agreements, they would likely be nearly identical to the claims Fort

Washington has already asserted in this action. This leads to another problem for

Defendants’ joinder argument: the fact that Fort Washington “adequately

represent[s]” Touchstone’s interests. SDC Fin., LLC v. Bremer, No. 3:19-cv-00525,

2019 WL 4393543, at *13 (M.D. Tenn. Sept. 13, 2019).8 “If an absent party is

adequately represented, then there is no practical prejudice to the absent party,” and

joinder is not required under Rule 19(a)(1)(B)(i). Williams-Sonoma Direct, Inc. v.

Arhaus, LLC, 304 F.R.D. 520, 533 (W.D. Tenn. 2015). See also Sch. Dist. of City of

Pontiac, 584 F.3d at 266. In determining whether an absent party is adequately

represented, the Court should consider whether “‘the interests of a present party to



8 In Glancy v. Taubman Ctrs., Inc., 373 F.3d 656, 668 (6th Cir. 2004), Judge Moore held that
“[a]dequate representation should be considered as a part of the Rule 19(b) analysis, and not
the threshold Rule 19(a) analysis.” But this holding is not binding, because it did not
command a majority of the panel. See id. at 677 (Rogers, J., Concurring); id. at 677–78 (Ryan,
J., concurring in part and dissenting in part) (same). Both the Sixth Circuit and lower courts
in the Circuit have continued to consider whether the absent party is “adequately
represented” as part of a Rule 19(a) analysis. See, e.g., Sch. Dist. of City of Pontiac, 584 F.3d
at 266; Am. Express Travel Related Servs., Co. v. Bank One-Dearborn N.A., 195 F. App’x 458,
461 (6th Cir. 2006); Hartford Cas. Ins. Co. v. Tree Servs. Inc., No. 09-14634, 2010 WL
4608778, at *4 (E.D. Mich. Nov. 5, 2010).
                                               27
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 28 of 31 PAGEID #: 656




the suit are such that it will undoubtedly make all’ of the absent party’s arguments.”

Am. Express Travel Related Servs., Co. v. Bank One-Dearborn N.A., 195 F. App’x 458,

461 (6th Cir. 2006) (quoting Shermoen v. United States, 982 F.2d 1312, 1318 (9th

Cir.1992)).

      That is likely the case here, where Touchstone and Fort Washington’s interests

are practically identical. Every single Touchstone client Owens and Adkins managed

was also a Fort Washington client. In fact, Owens and Adkins’s only dealings with

Touchstone involved three Fort Washington clients who wanted to purchase certain

FINRA securities, which in turn, required Adkins and Owens to complete those

purchases through Touchstone. And although this lawsuit does not concern those

three clients, both Touchstone and Fort Washington would have an equal interest,

and incentive, to sue Adkins and Owens for soliciting those clients. Id. (instructing

courts to consider whether the present party is “capable of and willing to make” the

arguments of the absent party).

      Accordingly, Fort Washington will undoubtedly make all of the arguments that

Touchstone would make if the Court joined it to the litigation. In all, Defendants have

advanced no evidence that Touchstone would “offer any necessary element to the

proceedings” that Fort Washington would neglect. Am. Express Travel Related Servs.,

Co., 195 F. App’x at 461 (quoting Shermoen, 982 F.2d at 1318). Touchstone is

therefore adequately represented in this litigation such that proceeding in its

absence does not, as a practical matter, risk impairing or impeding its interests.




                                          28
    Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 29 of 31 PAGEID #: 657




                     c.    Litigating Without Touchstone Does Not Create A
                           Risk Of Multiple Or Inconsistent Obligations.

        Lastly, Defendants maintain that the Court should join Touchstone because

its absence will lead to a substantial risk of Defendants being subject to multiple and

inconsistent obligations. “Inconsistent obligations occur when a party is unable to

comply with one court’s order without breaching another court’s order concerning the

same incident.” Williams-Sonoma Direct, Inc., 304 F.R.D. at 534 (quoting Delgado v.

Plaza Las Americas, Inc., 139 F.3d 1, 3 (1st Cir.1998)).

        Here, Owens and Adkins contend that if not joined, Touchstone “could initiate

an arbitration against Defendants,” either under the employment agreements or for

a violation of the FINRA rules.9 (Defs.’ Mot., Doc. 14, #151–52). The fact that

Touchstone has “a right to file suit in another forum,” Defendants argue, exposes

them to the risk of inconsistent obligations. (Id.). But even if Touchstone could also

sue to enforce the employment agreements, that does not mean that those potential

suits present a risk of inconsistent obligations. As discussed above, Fort Washington’s

claims concern exclusively Fort Washington clients. If Touchstone were to sue in the

future, it presumably would have to sue concerning its own clients, or at least, the

clients it shared with Fort Washington. None of those clients are at issue in this case.

In other words, although both this suit and Touchstone’s potential suit stems from

the same agreement, they raise different issues involving different clients, and the



9Defendants claim that Touchstone could sue them for violation of FINRA Rule 2140, which
says that “[n]o member or person associated with a member shall interfere with a customer’s
request to transfer his or her account in connection with the change in employment of the
customer’s registered representative . . . .” (Defs.’ Mot., Doc. 14, #152).
                                            29
 Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 30 of 31 PAGEID #: 658




Court’s determination on one front will not affect the Defendants’ liability on the

other front.

      This is, in part, what distinguishes this action from Onyx Waste Servs. v.

Mogan, 203 F. Supp. 2d 777 (E.D. Mich. 2002), the case on which Defendants rely for

the proposition that the risk of inconsistent results exists when an absent plaintiff

could file a suit in a different forum. In that case, the defendant who was a citizen of

Michigan, worked for a Michigan subsidiary that was almost indistinguishable from

its Wisconsin parent. Id. at 785. The Wisconsin parent brought a diversity action

claiming that the defendant violated his non-compete agreement. The defendant, in

turn, moved to join the Michigan subsidiary, arguing that the defendant could be

subject to inconsistent obligations if this federal case went forward and the subsidiary

later brought identical claims in state court. Id. at 786. The Wisconsin parent

company alleged that there was no risk of inconsistent obligations because the claims

the Wisconsin parent brought were unique to that company. Id. But the Onyx Waste

Court disagreed, explaining that “Plaintiff’s attempt to distinguish the legal position

of the two corporate entities under the same agreement is belied by the already

substantial connection between the Michigan and Wisconsin entities, and

Defendant’s connection with both.” Id.

      Here, Touchstone’s hypothetical FINRA arbitration does not pose a risk of

inconsistent obligations. If Touchstone brings a breach of contract action, it will

necessarily involve a different issue than the one in this case: namely it would not

include any of the Fort Washington clients at issue in this action. Defendants’ concern



                                          30
     Case: 1:19-cv-00685-DRC Doc #: 27 Filed: 04/12/21 Page: 31 of 31 PAGEID #: 659




that Touchstone might sue for breach of FINRA rules is even further off-base. As Fort

Washington is not a FINRA-regulated entity it could not, and thus does not, ask the

Court to clarify Defendants’ obligations under FINRA.

         Accordingly, the Court declines to join Touchstone as a party under Rule 19.10

                                       CONCLUSION

          For the reasons discussed above, the Court DENIES Defendants’ omnibus

motion in its entirety. (Doc. 14). Specifically, the Court DENIES Defendants’ motion

to join a necessary party, DENIES Defendants’ motion to compel arbitration, and

DENIES Defendants’ motion to stay.


         SO ORDERED.

April 12, 2021
DATE                                              DOUGLAS R. COLE
                                                  UNITED STATES DISTRICT JUDGE




10 Fort Washington also sought to reach this result another way, namely, by filing a Rule 17
Ratification Agreement whereby Touchstone agrees to waive any claims it might have
against Defendants and, further, agrees to be bound by the Court’s decision in this case. (Doc.
21-6). But “[t]he general rule is that if a party passes the first two steps of Rule 19 analysis
then the party shall be joined” and therefore “application of Rule 17 to prevent joinder is
inappropriate.” Brinager v. Ronk Elec. Indus., Inc., No. 2:06-cv-441, 2007 WL 709337, at *3
(S.D. Ohio Mar. 5, 2007). Moreover, it appears as though Fort Washington is misusing a Rule
17 ratification. Rule 17 is not designed to permit parties to consolidate into a single entity for
purposes of litigation. Rather, Rule 17 operates in an instance where the party sued is not
the proper real party in interest. As Brinager put it: Rule 17 “is designed to avoid forfeiture
and injustice when an understandable mistake has been made in selecting the party in whose
name the action should be brought.” Id. (citation omitted). Fort Washington does not allege
that there was any mistake in naming parties here, and therefore Rule 17 seems inapplicable.


                                               31
